Citation Nr: 1313095	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-45 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a right foot disorder, to a higher initial rating for degenerative joint disease of the left knee, and to an increased rating for irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Type II diabetes mellitus manifested to a compensable degree within one year of the Veteran's separation from military service.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claim.  Given the favorable decision herein below, the Board finds that no further notice and assistance is required at this time.  Additional development required for the Veteran's other claims is addressed in the remand portion of this decision.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition to the requirements for establishing service connection on a direct basis, service connection for certain diseases, such as diabetes mellitus, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for type II diabetes mellitus.  

A VA medical record dated in April 1999 documented a fasting blood sugar of 126 in March 1999 and noted that such a finding is "diagnostic of a DM diagnosis."  The Veteran was instructed to decrease his intake of sugar, sweets, and fruit juice and to use artificial sweeteners.  It was also noted that he needed to control his glucose levels.   

A subsequent VA medical record dated in May 2008 indicated that the Veteran had diabetes mellitus.  The physician also opined that it is as likely as not that his diabetes started during his military service.

Moreover, a May 2010 VA medical record noted that the Veteran had a diagnosis of type II diabetes mellitus since April 1999.  Another physician wrote a VA medical note in November 2010 indicating that he had reviewed the Veteran's medical records from 1999 and found that he was initially diagnosed with type II diabetes mellitus in April 1999.  It was noted that he was placed on a nutritional program to control his diabetes.  

Based on the foregoing, the evidence shows that the Veteran was diagnosed with type II diabetes mellitus within one year of his military service.  Moreover, the evidence suggests that the disorder did manifest to a compensable degree at that time.  In this regard, a 10 percent rating is assigned when diabetes mellitus is managed by restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  As noted above, the Veteran was placed on a nutritional program to treat his diabetes mellitus.  

To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for type II diabetes mellitus is warranted on a presumptive basis.

ORDER

Subject to the provisions governing the award of monetary benefits, service connection for type II diabetes mellitus is granted.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

With regard to the Veteran's right foot, his service treatment records document him as having blisters in July 1979, a right foot rash in April 1981, a right foot injury in May 1990, and a provisional diagnosis of metatarsalgia and right big toe pain.  The Veteran was afforded a VA examination in November 2008, but the examiner only addressed the Veteran's left foot.  In a June 2008 letter, the Veteran's physician did indicate that it was his opinion that the Veteran had a foot disorder that was related to an injury in service; however, he did not indicate to which foot he was referring.  Nor did the physician provide any rationale for his opinion.  Considering that the Veteran had treatment for various right foot problems in service and has current complaints of a foot disorder, he should be afforded a VA examination to determine the nature and etiology of any right foot disorder that may be present.

With regard to the Veteran's irritable bowel syndrome, he was last afforded a VA examination in October 2009.  At that time, the examiner stated that the condition had most likely resolved and noted that the Veteran was not then being treated for any symptoms associated with the disorder.  However, in a statement dated in July 2010, the Veteran asserted that his symptoms of irritable bowel syndrome had worsened and that he was now receiving medical treatment for the disorder.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional examination is necessary to ascertain the current severity and manifestations of the Veteran's irritable bowel syndrome.

Additionally, more recent VA treatment records should be obtained, as the Veteran indicated that had been seen for irritable bowel syndrome since the October 2009 VA examination.

With regard to the Veteran's degenerative joint disease of the left knee, the Board notes that the Veteran was last provided a VA examination in November 2008.  As such, it has been well over four years since he was last examined.  Moreover, with the exception of two entries from May 2010 and May 2011, the most recent VA treatment records are from 2009.  Therefore, it does not appear that there is any contemporaneous evidence on which to evaluate the disability.  Accordingly, the Board finds that a more recent VA examination is necessary and that any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right foot disorder, irritable bowel syndrome, and degenerative joint disease of the left knee.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO/AMC should obtain any outstanding VA medical records dated from January 2009 to the present.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran's service treatment records show that he had blisters in July 1979, a right foot rash in April 1981, a right foot injury in May 1990, and a provisional diagnosis of metatarsalgia and right big toe pain.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right foot disorders.  For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including his symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.   The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected irritable bowel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has severe irritable bowel syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected degenerative joint disease of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


